            Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 1 of 19


 1 Tina Wolfson, CA Bar No. 174806
 2 twolfson@ahdootwolfson.com
   Theodore Maya, CA Bar No. 223242
 3 tmaya@ahdootwolfson.com
 4 AHDOOT & WOLFSON, PC
   10728 Lindbrook Drive
 5 Los Angeles, California 90024
 6 Tel: 310-474-9111;
   Fax: 310-474-8585
 7
 8 Counsel for Plaintiffs
 9
10                         UNITED STATES DISTRICT COURT

11                      NORTHERN DISTRICT OF CALIFORNIA
12
13
14 JARED FREEDLAND, DAVID                      Case No. 20-cv-3218
   KOSTENKO, and ROMEO TORO,
15 individually and on behalf of all others    CLASS ACTION COMPLAINT
16 similarly situated,
                                               JURY TRIAL DEMANDED
17
                          Plaintiffs,
18
             v.
19
20 ROBINHOOD MARKETS, INC.,
   ROBINHOOD FINANCIAL LLC,
21 ROBINHOOD SECURITIES, LLC, and
22 Does 1-10,
23                        Defendants.
24
25
26
27
28
29
30                     CLASS ACTION COMPLAINT, CASE NO. 20-CV-3218
31
            Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 2 of 19


 1         Plaintiffs Jared Freedland, David Kostenko, and Romeo Toro (collectively,
 2 “Plaintiffs”), by and through their counsel, bring this Class Action Complaint against
 3 Defendants Robinhood Markets, Inc., Robinhood Financial, LLC, and Robinhood
 4 Securities, LLC (collectively, “Defendants,” or “Robinhood”), on behalf of themselves
 5 and all others similarly situated, and allege, upon personal knowledge as to their own
 6 actions and their counsel’s investigations, and upon information and belief as to all other
 7 matters, as follows:
 8                                         PARTIES
 9         1.    Plaintiff Jared Freedland is an individual and a resident of Tampa, Florida,
10 who has used Robinhood for approximately 3-4 years.
11         2.    Plaintiff David Kostenko is an individual and a resident of Tacoma,
12 Washington, who is a user of Robinhood who experience significant losses as a result of
13 the outages that affected Defendants’ trading platform, as alleged below.
14         3.    Plaintiff Romeo Toro is an individual and a resident of Hampton, Virginia,
15 who used the Robinhood app for approximately one year before the March 2 outage
16 described below.
17         4.    Defendant Robinhood Markets, Inc. is a Delaware corporation with its
18 principal place of business at 85 Willow Road, Menlo Park, California 94025. Defendant
19 Robinhood Markets is the corporate parent of Defendants Robinhood Financial LLC and
20 Robinhood Securities, LLC.
21         5.    Defendant Robinhood Financial LLC is a Delaware LLC with its principal
22 place of business at 85 Willow Road, Menlo Park, California 94025. It is registered with
23 the U.S. Securities & Exchange Commission (“SEC”) as a brokerage firm (SEC#: 8-
24 69188). Defendant Robinhood Financial has a clearing arrangement with its affiliate,
25 Defendant Robinhood Securities.
26         6.    Defendant Robinhood Securities, LLC is a Delaware LLC with its principal
27 place of business at 85 Willow Road, Menlo Park, California 94025. It is a registered
28 with the SEC as a brokerage firm (SEC#: 8-69916). Defendant Robinhood Securities
29                                                               CLASS ACTION COMPLAINT
                                                2
30                                                                     CASE NO. 20-CV-3218

31
            Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 3 of 19


 1 clears trades introduced by its affiliate, Defendant Robinhood Financial.
 2         7.    Plaintiffs are unaware of the true names and capacities of the defendants
 3 sued as DOES 1-10, and therefore sue these defendants by fictitious names. Plaintiffs
 4 will seek leave to amend this Complaint when and if the true identities of these DOE
 5 defendants are discovered. Plaintiffs are informed and believe and thereon allege that
 6 each of the defendants designated as a DOE is responsible in some manner for the acts
 7 and occurrences alleged herein, whether such acts or occurrences were committed
 8 intentionally, negligently, recklessly or otherwise, and that each said DOE defendant
 9 thereby proximately caused injuries and damages to Plaintiffs as herein alleged, and is
10 thus liable for the damages suffered by Plaintiffs.
11                              JURISDICTION AND VENUE
12         8.    This Court has subject matter jurisdiction over this action under 28 U.S.C. §
13 1332(d)(2), in that the matter is a class action wherein the amount in controversy exceeds
14 the sum or value of $5,000,000, exclusive of interest and costs, and members of the Class
15 are citizens of states different from Defendant.
16         9.    This Court has personal jurisdiction over Defendants because they are
17 headquartered in this District.
18         10.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) because
19 Defendants reside here, and under 28 U.S.C. § 1391(b)(2) because a substantial part of
20 the events and omissions giving rise to this action occurred in this District.
21                                FACTUAL BACKGROUND
22         11.   Robinhood was founded in 2013 and presented to consumers as a free, easy-
23 to use investing and stock trading platform, accessible via a smartphone app, which offers
24 commission-free stock trades.
25         12.   However, Robinhood is only able to offer commission-free trades by taking
26 advantage of its consumers.
27         13.   Robinhood primarily generates revenue by selling its clients’ market order
28 flow data to market makers. When Robinhood receives orders from clients, instead of
29                                                                CLASS ACTION COMPLAINT
                                                 3
30                                                                      CASE NO. 20-CV-3218

31
            Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 4 of 19


 1 executing those orders on the exchanges itself, it sells the right to fill those orders to other
 2 parties — market makers — who can then execute the trades privately instead of on the
 3 open market in the exchange.
 4         14.    Robinhood also generates revenue by earning interest on idle cash in its
 5 investors’ accounts.
 6         15.    Market makers give Robinhood a payment for order flow (“PFOF”) in
 7 exchange for the right to execute Robinhood’s customers’ orders. Because Robinhood
 8 does not execute the orders itself, and because there is no exchange fee that has to be
 9 paid, it keeps costs low and is able to offer free trading. The market makers use the order
10 data to make a spread executing the market orders. They pay Robinhood the PFOF as a
11 “rebate” based on the dollar amount of each trade executed.
12         16.    Robinhood has grown rapidly since inception. The company has raised over
13 $1 billion in venture capital through private offerings.
14         17.    Most recently, on May 4, 2020, Robinhood announced a $280 million Series
15 F funding at an $8.3 billion valuation. <https://blog.robinhood.com> (last visited May
16 11, 2020).
17         18.    Plaintiffs are informed and believe that Robinhood has more than 10 million
18 accountholders.
19         19.    Robinhood’s marketing is geared primarily toward younger investors.
20         20.    Robinhood       falsely   advertises     its   app     as    “reliable”    (e.g.,
21 <https://robinhood.com/us/en/support/articles/whats-clearing-by-robinhood/>                (last
22 visited May 8, 2020)), and as allowing investors to “trade in real time”
23 (<https://robinhood.com/us/en/> (last visited May 8, 2020)).
24         21.    Robinhood experienced a number of outages during which investors using
25 its platform were unable to execute trades, including on March 2-3, and 9, 2020.
26         22.    These outages took place at a time when the U.S. stock market has been
27 experiencing extreme volatility due to economic fallout related to the COVID-19 virus,
28 and attendant economic shutdowns intended to slow the spread of that virus. As a result,
29                                                                  CLASS ACTION COMPLAINT
                                                  4
30                                                                        CASE NO. 20-CV-3218

31
            Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 5 of 19


 1 investors’ losses were, predictably, higher as a result of Robinhood’s outages than they
 2 likely would have been but for such volatility.
 3         23.    During such turmoil, investors need access to and control over their
 4 investments in order to protect them.
 5         24.    Defendants voided a sell option due to these outages and, as a result, Mr.
 6 Freedland lost approximately $1300, instead of making approximately $100 in profit that
 7 he otherwise would have realized from that option.
 8         25.    Defendants’ outages caused Mr. Toro to miss a trade and thereby lose
 9 approximately $47,000 in profit.
10         26.    Defendant’s outages caused approximately $2000 in losses to Mr. Kostenko,
11 not including any profits he potentially could have made.
12         27.    On March 3, 2020, Defendants admitted that “[t]he outages you have
13 experienced over the last two days are not acceptable.” <https://blog.robinhood.com>
14 (last visited May 11, 2020). In that same blog post, Defendants attributed “the cause of
15 the outage” to “stress on our infrastructure — which struggled with unprecedented load.”
16 Id.
17         28.    Robinhood also reassured its investors that it was “upgrad[ing] our
18 infrastructure” (id.) but, nonetheless, additional outages occurred.
19                             CLASS ACTION ALLEGATIONS
20         29.    Plaintiffs seek relief in their individual capacity and as representatives of all
21 others who are similarly situated. In accordance with Fed. R. Civ. P. 23(a) and (b)(2)
22 and/or (b)(3), Plaintiffs seek certification of a nationwide class (hereinafter, the “Class”)
23 preliminarily defined as follows:
24                All Robinhood accountholders within the United States as of
                  March 2, 2020.
25
26         30.    Excluded from the Class are Defendants, including any entity in which any

27 Defendant has a controlling interest, is a parent or subsidiary, or which is controlled by
28 any Defendant, as well as the officers, directors, affiliates, legal representatives, heirs,
29                                                                  CLASS ACTION COMPLAINT
                                                  5
30                                                                        CASE NO. 20-CV-3218

31
           Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 6 of 19


 1 predecessors, successors, and assigns of any Defendant. Also excluded are the judges
 2 and court personnel in this case and any members of their immediate families.
 3        31.      Numerosity. Fed. R. Civ. P. 23(a)(1). The members of the Class are so
 4 numerous that the joinder of all members is impractical. While the exact number of Class
 5 members is unknown to Plaintiffs at this time, Defendants are believed to have in excess
 6 of 10 million accountholders.
 7        32.      Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of
 8 law and fact common to the Class, which predominate over any questions affecting only
 9 individual Class members. These common questions of law and fact include, without
10 limitation:
11              a. Whether Defendants’ trading platform was inadequate to handle reasonably
12                 foreseeable demand;
13              b. Whether Defendants failed to provide contingencies to customers to execute
14                 timely trades in the event of an outage;
15              c. Whether Defendants violated rules promulgated by the Financial Industry
16                 Regulatory Agency (“FINRA”), including Rules 4370 and 5310;
17              d. Whether Defendants violated state consumer protection laws by failing to
18                 disclose that their trading platform infrastructure was inadequate and unable
19                 to handle foreseeable, high-volume, market activity;
20              e. Whether Defendants breached legal, regulatory, and licensing requirements
21                 by failing to provide adequate access to financial services in a timely
22                 manner;
23              f. Whether Defendants breached their contracts with Class members, and/or
24                 the implied covenant of good faith and fair dealing, in connection with the
25                 outages and Defendants’ failure to provide financial services in a timely
26                 manner;
27              g. Whether Defendants were negligent or grossly negligent in failing to provide
28                 financial services in a timely manner due to their inadequate technology;
29                                                                 CLASS ACTION COMPLAINT
                                                  6
30                                                                       CASE NO. 20-CV-3218

31
            Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 7 of 19


 1               h. Whether Defendants were unjustly enriched by their conduct;
 2               i. Whether Defendants breached fiduciary duties owed to customers by failing
 3                  to provide adequate access to financial services in a timely manner;
 4               j. Whether Plaintiffs and the other Class members were injured by Defendants’
 5                  conduct, and if so, the appropriate class-wide measure of damages,
 6                  restitution, and other appropriate relief; and
 7               k. Whether Plaintiffs and the other Class members are entitled to injunctive
 8                  and declaratory relief.
 9         33.      Ascertainability. All members of the purposed Class are readily
10 ascertainable. Defendants have access to addresses and other contact information for all,
11 or substantially all, members of the Class, which can be used for providing notice to many
12 Class members.
13         34.      Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiffs’ claims are typical of those
14 of other Class members because Plaintiffs, like every other Class member, were unable
15 to execute trades during the above-described outages.
16         35.      Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiffs will fairly
17 and adequately represent and protect the interests of the members of the Class. Plaintiffs’
18 Counsel are competent and experienced in litigating class actions.
19         36.      Superiority of Class Action. Fed. R. Civ. P. 23(b)(3). A class action is
20 superior to other available methods for the fair and efficient adjudication of this
21 controversy because joinder of all members of the Class is impracticable. Furthermore,
22 the adjudication of this controversy through a class action will avoid the possibility of
23 inconsistent and potentially conflicting adjudication of the asserted claims. There will be
24 no difficulty in the management of this action as a class action.
25         37.      Class certification is also appropriate under Fed. R. Civ. P. 23(a) and (b)(2),
26 because Defendants have acted or has refused to act on grounds generally applicable to
27 the Class, so that final injunctive relief or corresponding declaratory relief is appropriate
28 as to the Class as a whole.
29                                                                   CLASS ACTION COMPLAINT
                                                    7
30                                                                         CASE NO. 20-CV-3218

31
            Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 8 of 19


 1                                          COUNT I
 2                                     Breach of Contract
 3         38.   Plaintiffs incorporate the substantive allegations above as if fully set forth
 4 here.
 5         39.   The Customer Agreement that Plaintiff and Class Members entered into with
 6 Robinhood Financial LLC and Robinhood Securities, LLC is a contract.
 7         40.   This contract was drafted by Defendants and their agents and presented to
 8 Plaintiff and Class members — individual consumers — on a take-it-or-leave it basis.
 9 There was no negotiation of the terms of the contract.
10         41.   Defendants furnished consideration to Plaintiffs and other Class members in
11 the form of access to Defendants’ online trading platform, enabling them to trade
12 securities and options listed on U.S. securities exchanges. In exchange, Defendants
13 received consideration from Plaintiffs and other Class members including but not limited
14 to order flow data, which Defendants sold to market makers to generate revenue, interest
15 generated on cash balances in accounts, interest on margin extensions, and fees.
16         42.   During the outages of March 2, 3, and 9, 2020, Defendants breached their
17 contractual duty to Plaintiffs and other Class members by failing to provide access to
18 their accounts, equites, and money, though Defendants nonetheless received
19 consideration from Plaintiffs and other Class members in the form of order flow data,
20 interest, account fees, and fees.
21         43.   Defendants’ breach deprived Plaintiffs and other Class members of the
22 ability to manage their investments during the outages alleged above, which occurred a
23 period of extremely high market volatility.
24         44.   As a proximate result of Defendants’ breach, Plaintiffs and other Class
25 members have been damaged, and did not receive the full benefit of their bargain.
26         45.   Accordingly, Plaintiffs and other Class members are entitled to damages
27 and/or restitution in an amount to be proven at trial.
28
29                                                               CLASS ACTION COMPLAINT
                                                 8
30                                                                     CASE NO. 20-CV-3218

31
            Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 9 of 19


 1                                            COUNT II
 2               Breach of the Implied Covenant of Good Faith and Fair Dealing
 3         46.      Plaintiffs incorporate the substantive allegations above as if fully set forth
 4 here.
 5         47.      As alleged above, Plaintiffs and other Class members entered into binding
 6 and enforceable contracts with Defendants.
 7         48.      Plaintiffs and other Class members entered into this contract with the
 8 expectation that Defendants would not do anything to injure the right of Plaintiff and
 9 Class Members to receive their benefits from the contract, including their ability to access
10 securities markets.
11         49.      Defendants violated the covenant of good faith and fair dealing implied in
12 its contracts with Plaintiffs and other Class members, including by:
13               a. Failing to disclose that their platform was not adequately built or maintained
14                  to provide the promised financial services;
15               b. Failing to provide financial services during the outages because they lacked
16                  infrastructure and systems to ensure that they could perform pursuant to their
17                  contracts with Plaintiffs and other Class members;
18               c. Failing to provide an alternate means for customers to place timely trades in
19                  the event its platform was not reliably providing financial services;
20               d. Failing to execute trades and other requested customer actions promptly and
21                  fully (as also required by FINRA Rule 5310); and
22               e. Failing to comply with all applicable legal, regulatory, and licensing
23                  requirements.
24         50.      Plaintiffs and other Class members gave consideration that was fair and
25 reasonable, and performed all conditions, covenants, and promises required under their
26 agreements with Defendants.
27         51.      As a result of Defendants’ breach of the implied covenant of good faith and
28 fair dealing, Plaintiff and proposed class members are entitled to damages and/or
29                                                                  CLASS ACTION COMPLAINT
                                                   9
30                                                                        CASE NO. 20-CV-3218

31
           Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 10 of 19


 1 restitution in an amount to be proven at trial.
 2                                           COUNT III
 3                                    Breach of Fiduciary Duty
 4         52.      Plaintiffs incorporate the substantive allegations above as if fully set forth
 5 here.
 6         53.      As licensed providers of financial services, Defendants at all times relevant
 7 herein were a fiduciary to Plaintiffs and other Class members and owed them the highest
 8 good faith and integrity in performing financial services on their behalf.
 9         54.      Defendants breached their fiduciary duties to Plaintiffs and other Class
10 members by:
11               a. Failing to disclose that Defendants’ financial services platform was not
12                  adequately built or maintained such that it could not reliably provide
13                  financial services;
14               b. Failing to provide financial services during the outages because Defendants
15                  lacked infrastructure and systems to ensure that they could perform their
16                  obligations under their contracts with Plaintiffs and other Class members;
17               c. Failing to provide an alternate means for customers to place timely trades in
18                  the event its platform was not reliably providing financial services;
19               d. Failing to execute trades and other requested customer actions promptly and
20                  fully (as required by FINRA Rule 5310); and
21               e. Failing to comply with all applicable legal, regulatory, and licensing
22                  requirements.
23         55.      Defendants’ conduct caused Plaintiffs and other Class members harm,
24 losses, and damages, and continues to expose them to harm because Defendants continue
25 to breach their fiduciary duties.
26         56.      Defendants’ conduct damaged Plaintiffs and other Class members in an
27 amount to be determined at trial or separate proceedings as necessary.
28
29                                                                  CLASS ACTION COMPLAINT
                                                   10
30                                                                        CASE NO. 20-CV-3218

31
           Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 11 of 19


 1                                          COUNT IV
 2                                          Negligence
 3         57.   Plaintiffs incorporate the substantive allegations above as if fully set forth
 4 here.
 5         58.   Defendants were obligated to exercise a reasonable degree of care, skill, and
 6 ability that is ordinarily employed by registered securities broker-dealers when
 7 developing and providing trading services to Plaintiffs and other Class members, to
 8 ensure that Defendants’ trading platform was designed to handle foreseeable market
 9 fluctuations that could affect system stability, and to provide alternate access to Plaintiff
10 and other Class members in the event of a failure.
11         59.   Through the design, testing, implementation, maintenance, and updating of
12 Defendants’ trading platform, a reasonable degree of care would have ensured that
13 Defendants’ system would not crash on the dates the outages occurred.
14         60.   A reasonably prudent broker-dealer would have provided an alternate
15 method for its clients to manage their accounts in the event of a website and/or application
16 failure that prevented direct trading.
17         61.   Defendants breached their duty to exercise reasonable care by failing to
18 provide Plaintiffs and other Class members with a trading platform that could remain
19 operational under high volume, including on the outage dates. Defendants further
20 breached their duty to exercise reasonable care by failing to provide Plaintiffs and other
21 Class members with any alternate means of accessing and managing their accounts when
22 the system failed.
23         62.   As a direct, reasonably foreseeable, and proximate result of Defendants’
24 failure to exercise reasonable care, Plaintiffs and other Class members suffered damages
25 that they could not have prevented through the exercise of reasonable diligence.
26         63.   Plaintiffs and other Class members seek monetary damages for these harms
27 and other recovery as allowed by law.
28
29                                                                CLASS ACTION COMPLAINT
                                                 11
30                                                                      CASE NO. 20-CV-3218

31
           Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 12 of 19


 1                                          COUNT V
 2                                      Gross Negligence
 3         64.   Plaintiffs incorporate the substantive allegations above as if fully set forth
 4 here.
 5         65.   Defendants owed a duty to Plaintiffs and other Class members to exercise
 6 reasonable care in developing and operating Defendants’ trading platform, so as to ensure
 7 that the service could handle reasonably foreseeable levels of trading volume without
 8 crashing.
 9         66.   Defendants breached this duty by failing to develop a service capable of
10 functioning during increased volume that was entirely foreseeable.
11         67.   Defendants further breached this duty by failing to implement a back-up
12 system to ensure account and market access for clients in the event of a system failure,
13 even though such potential failure was foreseeable.
14         68.   The foreseeability of the causes of Defendants’ system failure, during the
15 type of market activity that virtually ensures that investor losses due to such outages will
16 be amplified, evidences a conscious disregard for the rights of Plaintiffs and other Class
17 members.
18         69.   Defendants’ breach of their duty to provide a suitably stable trading platform
19 and backup contingency to its clients directly produced losses for Plaintiffs and other
20 Class members. But for Defendants’ breach, Plaintiffs and other Class members would
21 not have been damaged.
22
23         70.   Because of Defendants’ gross negligence, Plaintiffs and other Class
24 members have been damaged in a similar manner.
25         71.   Plaintiffs and other Class members seek monetary damages for these harms,
26 including punitive damages, and other recovery as allowed by law.
27
28
29                                                                CLASS ACTION COMPLAINT
                                                 12
30                                                                      CASE NO. 20-CV-3218

31
           Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 13 of 19


 1                                            COUNT VI
 2                   Violation of California’s Consumers Legal Remedies Act,
 3                                  Cal. Civ. Code §§ 1750, et seq.
 4         72.      Plaintiffs incorporate the substantive allegations above as if fully set forth
 5 here.
 6         73.      Plaintiffs and all Class Members are “consumers” as defined by Cal. Civ.
 7 Code § 1761.
 8         74.      Defendants are “persons” which, by advertising, soliciting, offering, and
 9 providing a service to Plaintiff and Class Members, engaged in “transactions” intended
10 to result in the sale of “services” to any consumer, as those terms are defined by Cal. Civ.
11 Code § 1761.
12         75.      Defendants’ acts and practices in connection with their deficient financial
13 services violate § 1770 of the Consumers Legal Remedies Act in at least the following
14 ways:
15               a. Defendants represents that their services have characteristics, uses, or
16                  benefits that they do not have;
17               b. Defendants advertise their services with intent not to sell them as advertised;
18               c. Defendants represent that their services are of a particular standard, quality,
19                  or grade that those services do not in fact meet;
20               d. Defendants advertised their services with intent not to supply reasonably
21                  expectable demand; and
22               e. Defendants represent that their services have been supplied in accordance
23                  with a previous representation which they do not in fact meet.
24         76.      Defendants failed to disclose that the services offered were inadequate to
25 handle foreseeable demand on their trading platform. At the time of the transactions,
26 Defendants were aware of the capabilities of their own system and were aware, or through
27 the exercise of due diligence should have been aware, that trading volume could, and
28 likely would, exceed what their platform was capable of handling, causing damage to
29                                                                   CLASS ACTION COMPLAINT
                                                      13
30                                                                         CASE NO. 20-CV-3218

31
           Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 14 of 19


 1 their clients.
 2         77.      Defendants’ advertising of their services stated they granted access to
 3 markets, but at lower prices than other online trading services. This advertising led
 4 consumers to believe that Defendants offered a service comparable to other providers in
 5 the industry, when in fact Defendants’ service was deficient in its capacity and had no
 6 contingency plan, either electronic or by personal customer service, in the event of a
 7 system failure like the outages that occurred.
 8         78.      As a result of Defendants’ violations of the CLRA, Plaintiffs and other Class
 9 members, who would not have used Defendants’ services had the limitations and risks
10 been disclosed, have been damaged by losing funds held in their Robinhood accounts,
11 and profits they otherwise would have made, in an amount subject to proof at trial.
12         79.      In accordance with Cal. Civ. Code § 1782(a), contemporaneously with this
13 filing Plaintiffs are sending a notice letter to Defendants to provide them with the
14 opportunity to correct their business practices. Should Defendants decline to do so,
15 Plaintiffs will amend this complaint to add a demand for damages.
16         80.      In accordance with Cal. Civ. Code § 1780, Plaintiffs seek an order enjoining
17 Defendants from the unlawful practices described above, a declaration that Defendants’
18 conduct violates the Consumers Legal Remedies Act, and reasonable attorneys’ fees and
19 costs of litigation.
20         81.      In accordance with Cal. Civ. Code § 1780(d), filed concurrently herewith is
21 the Declaration of Tina Wolfson showing that this action has been commenced in the
22 proper forum.
23                                           COUNT VII
24 Violation of California Unfair Competition Law, Bus. & Prof. Code § 17200, et seq.
25         82.      Plaintiffs incorporate the substantive allegations above as if fully set forth
26 here.
27         83.      California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code
28 §§ 17200 et seq., prohibits any “unlawful, unfair, or fraudulent business acts or
29                                                                  CLASS ACTION COMPLAINT
                                                   14
30                                                                        CASE NO. 20-CV-3218

31
           Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 15 of 19


 1 practices.”
 2         84.   Defendants’ business acts and practices, as alleged above, are unlawful in
 3 that they violate the Consumers Legal Remedies Act, Cal. Civil Code §§ 1750, et seq.
 4 and FINRA Rule 5310 (which requires execution of orders fully and promptly).
 5         85.   Defendants’ violated § 17200 by knowingly advertising, soliciting, offering,
 6 and providing Robinhood services which were inadequately designed to handle
 7 reasonably foreseeable market activity and had no redundancy or backup procedures, and
 8 omitting mention this to consumers. Further, Defendants failed to warn Plaintiff and other
 9 consumers of the risks attendant to a failure of their systems.
10         86.   Defendants’ conduct was unscrupulous, offended established public policy,
11 and was fraudulent.
12         87.   The harm caused by Defendants’ conduct greatly outweighs any benefit to
13 consumers.
14         88.   Plaintiffs and other Class members relied on the misrepresentations and
15 omissions of Defendants with respect to the reliability and lack of greater risk associated
16 with the use of Robinhood services. Plaintiffs and other Class members would not have
17 used Defendants’ services, and/or would not have paid as much for them, but for
18 Defendants’ misrepresentations and omissions. As a result of the conduct alleged herein,
19 Plaintiffs and other Class members suffered injuries in fact and lost money.
20         89.   Plaintiffs and other Class members are entitled to restitution, injunctive
21 relief, and reasonable attorney’s fees and costs.
22                                        COUNT VIII
23                                     Unjust Enrichment
24         90.   Plaintiffs incorporate the substantive allegations above as if fully set forth
25 here.
26         91.   Defendants obtained financial benefit from Plaintiffs and other Class
27 members.
28         92.   Plaintiffs and other Class members conferred benefit on Defendants in the
29                                                               CLASS ACTION COMPLAINT
                                                15
30                                                                     CASE NO. 20-CV-3218

31
           Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 16 of 19


 1 form of valuable order flow data, income on idle account balances, account fees, interest
 2 on margin extensions, and debit card interest and fees.
 3         93.   Defendants were aware or should have been aware of the limitations of their
 4 trading platforms and computer systems but failed to adequately warn prospective clients
 5 of these shortcomings.
 6         94.   Defendants were aware or should have been aware that such limitations were
 7 material considerations that prospective clients would want to consider before using
 8 Defendants’ services.
 9         95.   It would be inequitable to permit Defendants to retain revenue generated
10 from their contractual relationship with Plaintiffs and other Class members, in spite of
11 their failure to perform their contractual duties and their failure to warn Plaintiffs and
12 other Class members of the dangerous deficiencies of Defendants’ services.
13         96.   Plaintiffs and other Class members are entitled to restitution or disgorgement
14 of, or the imposition of a constructive trust upon, all profits, benefits and other
15 compensation obtained by Defendants through their deceptive, misleading, and improper
16 conduct.
17                                 REQUEST FOR RELIEF
18         WHEREFORE, Plaintiffs, individually and on behalf of all Class members
19 proposed in this Complaint, respectfully request that the Court enter judgment in their
20 favor and against Defendants, as follows:
21         A.    For an Order certifying this action as a class action and appointing Plaintiffs
22 and their counsel to represent the Class;
23         B.    For an award to Plaintiffs and other Class members of their actual damages,
24 punitive damages, and any other form of monetary relief allowed by law;
25         C.    For an award to Plaintiffs and other Class members of restitution,
26 disgorgement, or other equitable relief as the Court deems proper;
27         D.    For equitable relief enjoining Defendants from engaging in the wrongful
28 conduct complained of herein and requiring Defendants to implement reasonable systems
29                                                                CLASS ACTION COMPLAINT
                                                16
30                                                                      CASE NO. 20-CV-3218

31
           Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 17 of 19


 1 and redundancies;
 2         E.    For an award to Plaintiffs and other Class members of pre-judgment and
 3 post-judgment interest as allowed under the law;
 4         F.    For an award to Plaintiffs and other Class members of their reasonable
 5 attorney’s fees and costs of suit, including expert witness fees;
 6         G.    For an award to Plaintiffs and other Class members of such other and further
 7 relief as this Court may deem just and proper.
 8
                                 DEMAND FOR JURY TRIAL
 9
           Plaintiffs demand trial by jury of all claims so triable.
10
11
     Dated: May 11, 2020                            Respectfully submitted,
12
13                                                  AHDOOT & WOLFSON, PC
14
15
16                                                  Tina Wolfson
                                                    Theodore W. Maya
17                                                  AHDOOT & WOLFSON, PC
18                                                  10728 Lindbrook Dr.
                                                    Los Angeles, California 90024
19                                                  Telephone: 310-474-9111
20                                                  Facsimile: 310-474-8585

21
22                                                  Counsel for Plaintiffs

23
24
25
26
27
28
29                                                                     CLASS ACTION COMPLAINT
                                                  17
30                                                                           CASE NO. 20-CV-3218

31
           Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 18 of 19


 1                         DECLARATION OF TINA WOLFSON
 2         I, Tina Wolfson, declare as follows:
 3         1.    I am an attorney with the law firm of Ahdoot & Wolfson, PC, counsel for
 4 Plaintiffs in the above-captioned action. I am admitted to practice law in California and
 5 before this Court and am a member in good standing of the State Bar of California. This
 6 declaration is made pursuant to California Civil Code section 1780(d). I make this
 7 declaration based on my research of public records and upon personal knowledge and, if
 8 called upon to do so, could and would testify competently thereto.
 9         2.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) because
10 Defendants reside here, and under 28 U.S.C. § 1391(b)(2) because a substantial part of
11 the events and omissions giving rise to this action occurred in this District.
12         3.    Plaintiff Jared Freedland is an individual and a resident of Tampa, Florida.
13         4.    Plaintiff David Kostenko is an individual and a resident of Tacoma,
14 Washington.
15         5.    Plaintiff Romeo Toro is an individual and a resident of Hampton, Virginia.
16         6.    Defendant Robinhood Markets, Inc. is a Delaware corporation with its
17 principal place of business at 85 Willow Road, Menlo Park, California 94025. Defendant
18 Robinhood Markets is the corporate parent of Defendants Robinhood Financial LLC and
19 Robinhood Securities, LLC.
20         7.    Defendant Robinhood Financial LLC is a Delaware LLC with its principal
21 place of business at 85 Willow Road, Menlo Park, California 94025. It is registered with
22 the U.S. Securities & Exchange Commission (“SEC”) as a brokerage firm (SEC#: 8-
23 69188). Defendant Robinhood Financial has a clearing arrangement with its affiliate,
24 Defendant Robinhood Securities.
25         8.    Defendant Robinhood Securities, LLC is a Delaware LLC with its principal
26 place of business at 85 Willow Road, Menlo Park, California 94025. It is a registered
27 with the SEC as a brokerage firm (SEC#: 8-69916). Defendant Robinhood Securities
28 clears trades introduced by its affiliate, Defendant Robinhood Financial.
29                                                                CLASS ACTION COMPLAINT
                                                  18
30                                                                      CASE NO. 20-CV-3218

31
           Case 3:20-cv-03218-JD Document 1 Filed 05/11/20 Page 19 of 19


 1        I declare under penalty of perjury under the laws of the United States and the State
 2 of California this 11th day of May, 2020 in Los Angeles, California that the foregoing is
 3 true and correct.
 4
 5
                                         ______________________________
 6                                              Tina Wolfson
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29                                                              CLASS ACTION COMPLAINT
                                               19
30                                                                    CASE NO. 20-CV-3218

31
